DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim(s) 4, 10, 11, 16, and 25-29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, 12-15, 17, 21-24, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antle (US 4499593).
(Abstract) comprising: providing a device comprising a transducer configured to interact with a head of a subject (Fig. 1: “speaker means 31” is a considered a transducer because it converts electrical energy into acoustic energy, it also interacts with a head because it is worn); providing a registration system coupled to the device  and configured to register the transducer with respect to the head of the subject (Fig. 1: “headband 18” is a registration system that registers the “speaker means 31” to the head); and providing one or more registration markers in the registration system configured to be moved to be aligned with one or more anatomical features of the head of the subject (Fig. 1: “notches 26” are considered registration markers that are moved and aligned with the head) to delineate a region at the head (Fig. 1: the region is where the “speaker means 31” is near the head) within which movement of the transducer is restricted based on an area bounded by the one or more registration markers (Fig. 1: the movement of the “speaker means 31” is restricted based on the area that may be occupied by the “notches 26” as they are translated within the headband) is such that the transducer is configured to move between the one or more registration markers during operation of the device (Fig. 1: the placement and position of the “notches 26” delineate where the “speaker means 31” can move, thus the transducer is configured to move between registration markers as the headband moves between the “notches 26”).
Regarding claim 2, Antle discloses a housing encasing at least a portion of the device, wherein the registration system is located at the housing of the device (Fig. 1: “notches 26” are located within “hollow sleeve 20” of a body).
(Fig. 1: the “window” is the area around the “notches 26”).
Regarding claim 5, Antle discloses that the registration window comprises the one or more registration markers configured to be moved within the registration window (Fig. 1: the “window” is the area around the “notches 26” which are moved within that window).
Regarding claim 6, Antle discloses that the one or more registration markers comprise a line spanning a length of the registration window (Fig. 1: the “notches 26” comprise at least a line that spans a length that covers its window).
Regarding claim 7, Antle discloses that the one or more registration markers are configured to be slidably positioned along the registration window to be aligned with the one or more anatomical landmarks of the head of the subject (Fig. 1: “bar 24” slides within “sleeve 20”).
Regarding claim 9, Antle discloses that the one or more registration markers comprise a first registration marker at a first position along the registration window and a second registration marker at a second position along the registration window such that the first and second positions delineate the region at the head of the subject within which movement of the transducer is restricted (Fig. 1: the movement of the “speaker means 31” is restricted based on the area that may be occupied by the “notches 26” as they are translated within the headband).
Regarding claim 12, Antle discloses a track, wherein the housing is coupled to the track and configured to slide along the track with respect to the head of the subject (Fig. 1: “sleeve 20” creates a track).
(Fig. 1: “sleeve 20” is a track that allows housing to slide along a side of the head).
Regarding claims 14 and 15, Antle discloses that the housing is configured to slide, for a predetermined distance, along the track after the registration window is aligned with the one or more anatomical features of the head of the subject to position the transducer in the region at the head of the subject (Fig. 1: “sleeve 20” is a track that allows housing to slide a predetermined distance along a side of the head, the registration window afforded by the registration markers is aligned with anatomical features of the head).
Regarding claim 17, Antle discloses a tab, wherein responsive to actuation of the tab, the housing is configured to slide along the track (Fig. 1: “spring-loaded pin 22” is actuated to enable sliding of the housing).
Regarding claim 21, Antle discloses a body configured to receive the head of the subject (Fig. 1: the headphone system receives a head).
Regarding claim 22, Antle discloses that the device and the registration system are attached to the body (Fig. 1: the headphone system is attached to the head).
Regarding claim 23, Antle discloses that the device is located at an edge of the body and positioned to be adjacent a side of the received head of the subject (Fig. 1: the headphone system is attached to the side of the head, the head is considered to possess “edges” that are between the top and the side of the head).
Regarding claim 24, Antle discloses that the device is connected to the registration system (Fig. 1: the “notches 26” are connected to the headphone system).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Antle (US 4499593), as applied to claim 3 above, in view of Rolla (US 2003/0182713).
Regarding claim 18, Antle does not explicitly disclose a tilt hinge, wherein the housing is configured to rotate about the tilt hinge about a same axis as that of the head of the subject.  However, Rolla teaches a tilt hinge on a headset that rotates a housing about an axis of the head of the subject (Figs. 1-3, [0069]: “second elastic hinge assembly 8”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the hinge of Rolla to the headset of Antle, as to provide a manner of compacting the headset.
Regarding claim 19, Antle does not explicitly disclose that the tilt hinge is located adjacent the head of the subject so that the housing is configured to rotate along a side of the head of the subject.  However, Rolla teaches a tilt hinge on a headset that rotates a housing about an axis of the head of the subject (Figs. 1-3, [0069]: “second elastic hinge assembly 8” is adjacent to the head of the subject and capable of rotating while in use).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the hinge of Rolla to the headset of Antle, as to provide a manner of compacting the headset.
(Fig. 1: “spring-loaded pin 22” is actuated to enable sliding of the housing).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply an actuation tab, as to provide a well-known means of control over the movement of certain mechanical parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793